                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                      Case No. 18-cv-07569-HSG
                                   8                    Plaintiff,                         ORDER AMENDING SCHEDULING
                                                                                           ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 25
                                  10     MEGAN J. BRENNAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court issued a scheduling order on March 22, 2019. Dkt. No. 17. Plaintiff filed a

                                  14   motion for extension of time to respond to discovery and request for amendment of the Court’s

                                  15   scheduling order on August 9, 2019. See Dkt. No. 25. Defendant filed a statement of non-

                                  16   opposition. See Dkt. No. 26. Having considered Plaintiff’s motion, the Court CONTINUES the

                                  17   Court’s discovery deadlines and SETS the following deadlines pursuant to Federal Rule of Civil

                                  18   Procedure 16 and Civil Local Rule 16-10:

                                  19

                                  20                      Event                             Initial Date             Amended Date
                                        Close of Fact Discovery                        September 16, 2019         October 7, 2019
                                  21
                                        Exchange Opening Expert Reports                October 2, 2019            October 9, 2019
                                  22
                                        Exchange Rebuttal Expert Reports               October 16, 2019           October 23, 2019
                                  23    Close of Expert Discovery                      November 1, 2019           November 6, 2019
                                  24

                                  25          The parties are directed to meet and confer and coordinate any discovery extensions that

                                  26   afford the parties additional time to complete discovery within the amended deadlines. The parties
                                  27   are advised, however, that the Court will not grant any further requests to continue discovery

                                  28   deadlines. The Court expects all parties, including Plaintiff, to take whatever steps are necessary
                                   1   to move this case forward. This order terminates Docket Number 25.

                                   2          IT IS SO ORDERED.

                                   3   Dated: 8/13/2019

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
